Citation Nr: 0419497	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  99-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
the service connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from September 1974 to 
September 1976.

This appeal arises from rating decisions of the St. Louis, 
Missouri Regional Office (RO).  By rating decision in June 
1998, entitlement to service connection for PTSD was granted 
and a 50 percent evaluation was assigned, effective from the 
date of claim on September 4, 1997.   

In regard to the instant claim for a higher evaluation for 
the service-connected PTSD, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as the June 1998 rating action was the initial 
grant of service connection for PTSD, the Board will continue 
to consider whether additional staged ratings should be 
assigned for the veteran's service-connected PTSD.  In this 
way, the Court's holding in Fenderson will be complied with 
in the disposition of the veteran's appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim on September 4, 1997 to the 
present time, the veteran's PTSD is productive of 
incapacitating symptoms resulting in total occupational and 
social impairment.





CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD, effective from the date of claim on 
September 4, 1997, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On September 4, 1997, the veteran filed a claim of 
entitlement to service connection for PTSD.

On VA psychiatric examination in March 1998, it was noted 
that the veteran had last worked in December 1996.  The 
veteran strongly believed that he was unable to work due to 
his PTSD.  He expressed a fear of losing control and acting 
violently.  In this way, he felt that his working would be a 
danger to others.  The examiner felt that the veteran would 
not be able to handle the stress of a competitive work 
environment.  An impairment in judgment was noted.  The 
diagnosis was PTSD.  A Global Assessment of Functioning (GAF) 
score of 50 was assigned as the veteran had serious problems 
with vocational and social functioning.  

On VA psychiatric examination in November 1999, it was noted 
that the veteran had been receiving treatment for anger and 
depression.  The veteran had been quite depressed over the 
death of his mother.  He reported having daily crying spells 
and fits of rage.  He had been working on ways of controlling 
his temper.  The veteran was on medications to help him 
sleep.  The veteran suffered from nightmares dealing with 
Vietnam that would wake him up.  He had feelings of 
helplessness and intrusive feelings.  The veteran suffered 
from occasional flashbacks.  The veteran did not work as he 
did not feel that he could deal with people.  On examination, 
it seemed that the veteran was in better control of his anger 
but he was more depressed.  The examiner doubted that the 
veteran would be able to obtain or maintain employment.  He 
suffered from increased sleep disturbance, intrusive 
thoughts, flashbacks, and periods of anger.  All of these 
symptoms were materially affecting the veteran's life.  The 
diagnosis was PTSD and a GAF score of 50 (due solely to PTSD) 
was assigned.

On VA examination in April 2001, it was noted that the 
veteran was preoccupied with guilt, he suffered from 
unpredictable disassociative intrusive thoughts, reasoning 
was concrete, he was moderately dysphoric with congruent 
affect, demeanor was inhibited and anxious, and insight and 
judgment were fairly inadequate.  The diagnosis was PTSD and 
a GAF score of 50 was assigned.  It was noted that the 
veteran's quality of life was compromised by serious 
irritability that complicated his personal life.  In general, 
the veteran was marginalized from the world at large and, 
without tolerant family relationships, the veteran would have 
been isolated.

On VA examination in April 2002, the veteran did not report 
any new or additional symptoms.  He reported that he was more 
isolated and more avoidant in his behavior than he had been 
before.  He also indicated that he was in better control of 
his anger.  Some improvement with depression was noted due to 
medication.  The diagnosis was PTSD.  A GAF score of 40 was 
assigned.  It was felt that this did not reflect a drop in 
functioning, but more likely reflected a change in the 
application of the scale.  

On VA examination in July 2003, the veteran claimed that 
there had been an increase in PTSD symptoms.  He reported 
more anxiety and that his temper was short.  The veteran 
received ongoing VA mental health care and he took 
psychotropic medications.  He currently was living with a 
sister.  He reported having no friends and that he did not 
have much of a social life.  He reported staying home most of 
the time.  He denied having any outside interests or 
activities.  He was receiving Social Security Administration 
(SSA) disability benefits.  The diagnosis was chronic PTSD 
and a GAF score of 50 was assigned.  A worsening of symptoms 
over the past 8 months was reported.  The veteran continued 
in individual therapy and with a course of medications.  He 
experienced persistent intrusive thoughts, daily nightmares, 
flashbacks, and he had problems with depression, anxiety, 
isolation, anger and irritability.  


Analysis

Service connection is in effect for PTSD, evaluated as 50 
percent disabling since the date of claim on September 4, 
1997 under DC 9411 of VA's Schedule for Rating Disabilities, 
38 C.F.R. Part. 4.  It is the veteran's contention that his 
symptoms have progressively grown worse warranting a higher 
disability evaluation from the date of the original claim.

This claim arose following the assignment of an initial 
disability rating.  On an original claim, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for PTSD, the Board will follow the mandates of 
the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2003).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

During the pendency of this claim, the veteran has received a 
number of VA psychiatric rating examinations.  The veteran's 
symptoms have consistently included frequent nightmares and 
flashbacks, intrusive thoughts, depression, irritability, 
anger, anxiety, isolation and sleep disturbance.  The veteran 
has reported a feeling of social isolation.  His only 
consistent interactions were with family members.  The 
examiners felt that the veteran suffered from chronic PTSD 
that significantly affected his personal life and 
employability.  These assessments have been corroborated by 
the assigned GAF scores.  

On VA psychiatric examinations from 1998 to 2003, GAF scores 
have consistently been assigned of 50 or slightly below 
(although the VA examiner who assigned a score of 40 in April 
2002 indicated that this did not represent a change in the 
level of disability but represented more of a change in the 
scale).  A score of 50 denotes the presence of serious 
symptoms or any serious impairment in social or occupational 
functioning such as having no friends or being unable to hold 
a job.  The examiners did not feel that the veteran was 
capable of permanent employment due to his PTSD 
symptomatology that continued despite the administration of 
ongoing individual therapy and the administration of a course 
of medications.

The Board also notes that the veteran has been determined to 
be disabled by the Social Security Administration.  In 
addition, numerous VA mental health care records from the 
late 1990s to 2003 corroborate the serious and persistent 
nature of the veteran's PTSD.  In short, it is clear that the 
veteran avoids people and social settings and that he is 
unable to work due to the effects of persistent severe PTSD 
symptoms.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted from the date of his claim on 
September 4, 1997.  As this determination encompasses the 
entire period of time under adjudication, additional inquiry 
under Fenderson is not necessary.




VCAA

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), applies to 
the veteran's appeal.  The Act imposes certain notification 
requirements and clarifies VA's duty to assist claimants in 
developing evidence pertinent to their claims.  

The Board acknowledges that there may be some deficiencies in 
this case as to whether VA has fully complied with the VCAA.  
This raises a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) in 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing the 
veteran's claim on the merits would cause prejudice to him.  
As the benefit sought on appeal (entitlement to the highest 
schedular rating) is being granted in full, the Board finds 
no prejudice has resulted to the veteran's due process rights 
by the Board's action in this matter.


ORDER

From September 4, 1997, entitlement to the assignment of a 
100 percent evaluation for PTSD is granted, subject to the 
applicable criteria pertaining to the payment of monetary 
benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



